Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The illustrations are objected to for the potential use of trademarks. Portions of the drawings show a logo for Dabskoi. If this is copyrighted material intended for use as a logo and/or trademark, than the intellectual property owner must be identified. The specification must be amended to include a statement within the preamble identifying the trademark material and the name of the owner of the trademark. 37 CFR 1.84 (s). The following statement is recommended:
--NOTICE OF COPYRIGHTS AND TRADE DRESS

A portion of the disclosure of this patent document contains material which is subject to copyright protection. This patent document may show and/or describe matter which is or may become trade dress of [insert owner name]. The copyright and trade dress owner has no objection to the facsimile reproduction by anyone of the patent disclosure as it appears in the Patent and Trademark Office patent files or records, but otherwise reserves all copyright and trade dress rights whatsoever.--

    PNG
    media_image1.png
    254
    592
    media_image1.png
    Greyscale


Claim Rejection - 35 USC § 112 Title

The claim is rejected under 35 U.S.C. 35 U.S.C. 112 (a) and (b) as non-enabling and indefinite, in that the title as set forth in the claim and the drawing disclosure do not inherently identify the article in which the design is embodied. Ex parte Strijland, 26 USPQ2d 1259, 1263 (Bd. Pat. App. & Int. 1992).  As a result, the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The claim is indefinite and nonenabling because the title “Adapter” is not descriptive of the actual article. In this case the title does not identify the article to which the "Adapter" is associated, nor do the drawings or specification indicate such article.  Furthermore, one skilled in the art of making articles of the type envisioned by the applicant would necessarily have to resort to conjecture in order to make and use the design.

	A search of the applicant’s Information Data Sheet and application history seems to indicate that the article maybe for a water pipe or some other inhalation device. Since the applicant has not included an incorporation by reference statement, applicant may not rely on the existence of information in other applications to supplement this application. It is understood that any material which is not present in this application forms no part of the claimed design.

Rejection Under 35 U.S.C. § 112

The claim is rejected under 35 U.S.C. 112 (a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The claim is indefinite and nonenabling because the drawings do not clearly show the Adapter. 

There appears to be a hole shown in the handle in Figure 5. This shape is not shown in any other view. The interior of the hole is open to conjecture. It could show the interior surfaces of the adapter or it could be a flat surface immediately adjacent the lip of the shape. It is recommended that this shape be amended to broken line and the broken line statement amended to reflect the change in the drawings.


    PNG
    media_image2.png
    192
    490
    media_image2.png
    Greyscale

Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).   If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office action.

The corrected drawings must not contain new matter (35 U.S.C. § 132; 37 CFR 1.121). 

Conclusion

The references are cited as pertinent prior art.  Applicant may view and obtain copies of the cited references by visiting http://www.uspto.gov/patft/index.html and pressing the “Patent Number Search” button.

The specification is objected to. The claim stands rejected under 35 U.S.C. 112 (a) and (b).

When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. YEH whose telephone number is (571) 270-0231. The examiner can normally be reached on M-F, 10:00am – 7:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, ERIC L. GOODMAN is the Supervisory Primary Examiner and can be reached on (571) 272-4734. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN R YEH/Primary Examiner, Art Unit 2919